Case 1:20-cv-01225-JDB-jay Document 25 Filed 06/15/21 Page 1 of 16                                  PageID 177




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                     EASTERN DIVISION

THE ASSOCIATION OF CULTURAL
EXCHANGE ORGANIZATIONS, INC.,

        Plaintiff,

   v.                                                                            No. 1:20-CV-1225-JDB-jay

ANTONY BLINKEN, Secretary of State of the
United States, et al.,

        Defendants.


                   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS


                                          I.      INTRODUCTION

        Before the Court is the motion of Defendants1 to dismiss the claims of Plaintiff, the

Association of Cultural Exchange Organizations, Inc. (“ACEO”), pursuant to Rules 12(b)(1) and

12(b)(6), Federal Rules of Civil Procedure (“Fed. R. Civ. P.”). (Docket Entry (“D.E.”) 9.)

Defendants maintain that the Plaintiff’s claims are not ripe for adjudication. In addition,

Defendants contend that Plaintiff fails to state a claim under the Administrative Procedures Act

(“APA”) or pursuant to the Fifth Amendment of the United States Constitution. ACEO has

responded, (D.E. 13), to which Defendants replied, (D.E. 15). For the reasons set forth herein,

the Court GRANTS Defendants’ motion.



         1
           The Defendants in this case are: Antony Blinken, Secretary of State of the United States; Carl Risch,
Assistant Secretary, Bureau of Consular Affairs; Marie Royce, Assistant Secretary of State, Bureau of Educational
and Cultural Affairs; Matt Lussenhop, Principal Deputy Assistant Secretary, Bureau of Educational and Cultural
Affairs; Kevin Saba, Managing Director, Office of Private Sector Exchange; and the United States Department of
State.

                                                        1
Case 1:20-cv-01225-JDB-jay Document 25 Filed 06/15/21 Page 2 of 16                       PageID 178




                   II.     BACKGROUND AND PROCEDURAL HISTORY

       A.      Background

       ACEO is a non-profit corporation, organized under the laws of the state of Washington,

whose members are sponsors of exchange programs operated through the Exchange Visitor

Program (“EVP”) of the United States Department of State (“Department of State”). (D.E. 1 at

PageID 2.) Plaintiff’s members sponsor thousands of foreign nationals annually to participate in

exchange programs in the United States, including the EVP. (D.E. 1 at PageID 2.)

       Through the Mutual Educational and Cultural Exchange Act of 1961, Pub. L. No. 87-256,

75 Stat. 527, 527–38 (1961) (codified as amended at 22 U.S.C. §§ 2451–2464), Congress

authorized the Department of State to provide for educational exchanges “by financing visits and

interchanges between the United States and other countries of students, trainees, teachers,

instructors, and professors” when “it would strengthen international cooperative relations.” 22

U.S.C. § 2452(a). As a result, the EVP was established. See id. § 2451.

       The EVP allows foreigners to come temporarily to the United States to participate in

educational and cultural exchanges. See 22 C.F.R. § 62.1. The EVP is intended to “assist in the

development of friendly, sympathetic, and peaceful relations between the United States and . . .

other countries.” 22 U.S.C. § 2451.

       The Department of State implements the EVP and designates third-party sponsors to

administer programs within the EVP. See 22 C.F.R. § 62.1(b). In many cases, it is the sponsors'

responsibility to help visitors find study, teaching, or training opportunities in the United States,

oversee the visitors' stays, and monitor their welfare. (See D.E. 1 at PageID 5.)

       The EVP is administered by the Department of State's Office of Private Sector Exchange.

10 Foreign Affairs Manual § 251(d). Two operational offices within the Private Sector Exchange


                                                  2
Case 1:20-cv-01225-JDB-jay Document 25 Filed 06/15/21 Page 3 of 16                                     PageID 179




are relevant to these proceedings: the Office of Exchange Program Administration (“OPA”) and

the Office of Exchange Coordination and Compliance (“Compliance Office”).

         The OPA is responsible for daily monitoring of the EVP, including sponsor compliance

with Department of State regulations. Id. § 252.3. It is also in charge of processing complaints

from program participants and third parties. Id. Additionally, the OPA advises sponsors on

making changes to help them become compliant with regulations. Id.

         As part of its role, OPA attempts to resolve issues with sponsors, including following up

on their actions to resolve matters and recommending best practices. See 72 Fed. Reg. 72,245,

72,247 (Dec. 20, 2007); 10 Foreign Affairs Manual § 252.3. As occurred with the Plaintiffs in

this case, in some situations, the OPA issues a “letter of concern.” These letters are sent if routine

counselling does not settle an issue, the matter requires additional action, or the OPA believes it

necessary to document its concerns with a sponsor. See Small Sponsors Working Grp. v.

Pompeo, No. 1:19-2600-STA-JAY, 2020 WL 2561780, at *2 (W.D. Tenn. May 20, 2020)

(“SSWG v. Pompeo”).2 The letters provide sponsors with notice of deficiencies and the

opportunity to cure them before further action is considered. See id. If steps such as counselling

and issuing letters of concern do not correct the matter, sanctions may be necessary. See id.

         The Compliance Office conducts compliance reviews and determines whether to impose

sanctions. See 10 Foreign Affairs Manual § 252.4. Sanctions can range from revocation of a

sponsor's designation to “lesser sanctions” based on the nature and gravity of the infraction. 22

C.F.R. § 62.50(b)(1), (d)(1). Lesser sanctions may include probation, a requirement that a




         2
          Although district court opinions are not generally binding on other district courts, Sexton v. Wainright,
No. 2:18-CV-424, 2021 WL 779115, at *4 (S.D. Ohio Mar. 1, 2021), supplemented, No. 2:18-CV-424, 2021 WL
1267326 (S.D. Ohio Apr. 6, 2021), this Court finds the holdings in SSWG v. Pompeo persuasive.

                                                          3
Case 1:20-cv-01225-JDB-jay Document 25 Filed 06/15/21 Page 4 of 16                                    PageID 180




sponsor submit a corrective action plan, and/or a “reduction in the authorized number of

exchange visitors in the sponsor's program.” Id. § 62.50(b)(1)(i)-(iv).

         Before imposing lesser penalties, the Compliance Office typically notifies the sponsor in

writing of that possibility and provides it an opportunity to submit a written response, along with

any additional documentary material. See id. § 62.50(b)(2), (c)(2), (d)(2). And, after review, the

Compliance Office “may, in its discretion, modify, withdraw, or confirm such [lesser] sanction”

or even impose more severe ones. Id.3

         Other than making referrals to the Compliance Office, the OPA has little role in the

sanctions process. See SSWG v. Pompeo, 2020 WL 2561780, at *2. Even when a referral is

made, the Compliance Office conducts its own review and makes its own decision regarding

whether to impose sanctions. Id.

         In August of 2019, the Department of State, acting through its office of Private Sector

Exchange, sent letters of concern to thirty-two EVP sponsors, some of whom were members of

the ACEO, and pointed out possible violations of EVP rules. (D.E. 9 at PageID 95–97.) These

issues resulted from several activities, including: “[s]ignificant deviation in the host

organization's practices from the program as described in its [Training/Internship Placement

Plan]; [p]ortrayal of the program as a staffing tool; [d]escription of its program as composed of

unskilled labor; [and] [d]escription of its program as lacking supervision or a training

component.” (D.E. 9 at PageID 95.) These concerns resulted from inquiries conducted by the

OPA and the Department of State's Kentucky Consular Center. (D.E. 1 at PageID 2–4.)




         3
           During the rulemaking process that produced the EVP sanctions regulation, commenters requested that
“sponsors be given the opportunity to cure alleged violations before the [Department of State] imposes sanctions.”
72 Fed. Reg. 72,245, 72,247 (Dec. 20, 2007). In its response to that request, the Department of State confirmed that
it “seldom proposes formal sanctions without first engaging in informal discussions seeking to bring the sponsor into
voluntary compliance.” Id.

                                                         4
Case 1:20-cv-01225-JDB-jay Document 25 Filed 06/15/21 Page 5 of 16                     PageID 181




       The OPA sent the letters of concern to express its reservations and provide “its

instructions for program improvement.” (D.E. 9 at PageID 95.) According to Defendants, the

sponsors’ deficient administration of the EVP “pose[d] serious risks to the EVP, to the well-

being of exchange visitors, and to the foreign policy interests of the United States” and could

violate federal regulations. (D.E. 9 at PageID 81.)

       The letters stated that the sponsors “must” take remedial measures. (D.E. 9 at PageID 96.)

However, they also revealed that failure to carry out those measures would result only in the

OPA “recommend[ing] that [the Compliance Office] take further action” or in the Compliance

Office “initiat[ing] an independent review.” (D.E. 9 at PageID 96.)

       The OPA followed up its letters with a clarifying email. (D.E. 9 at PageID 99.) Through

that communication, the OPA explained that sponsors need not conduct site visits for “host

organizations at which a sponsor has no active exchange visitors and at which the sponsor

foresees no future placements” or for organizations visited as recently as Feb. 13, 2019. (D.E. 9

at PageID 99.)

       B.        Procedural History and SSWG v. Pompeo (W.D. Tenn.)

       On October 8, 2020, ACEO filed this lawsuit to challenge the August 2019 letters of

concern, alleging that the correspondence violated the APA because they purportedly constituted

sanctions issued contrary to EVP regulations. (D.E. 1 at PageID 11–12.) It also contended the

letters violated procedural due process, involving deprivation of property and liberty interests.

(D.E. 1 at PageID 13.)

       The Small Sponsors Working Group (“SSWG”), a group of businesses that sponsor

exchange student programs through the EVP, previously brought a similar claim in this Court

challenging the same August 2019 letters. See SSWG v. Pompeo, 2020 WL 2561780, at *1.


                                                 5
Case 1:20-cv-01225-JDB-jay Document 25 Filed 06/15/21 Page 6 of 16                       PageID 182




Many of the arguments in the two cases overlap, with the facts being nearly identical, and

involving the same attorneys. See id. at *1–4. Moreover, ACEO’s articles of incorporation

provide that four persons serve as its directors: Jeff Laband; David Dahl; Debra Martin; and Patti

Chiacchiero. (D.E. 1 at PageID 18.) These same individuals are signatories to a letter attached to

ACEO’s complaint identifying them as representatives of the SSWG. (D.E. 1 at PageID 22, 26–

27.)

       In SSWG v. Pompeo, Chief Judge S. Thomas Anderson of this Court denied SSWG’s

motion for a preliminary injunction, SSWG v. Pompeo, 2020 WL 2561780, at *8, and granted the

defendants’ motion to dismiss, SSWG v. Pompeo, No. 1:19-2600-STA-JAY, 2020 WL 3885411,

at *1 (W.D. Tenn. July 9, 2020). Two findings in that case are particularly relevant here. First,

the Court held that SSWG’s due process claim was not ripe for review because it was contingent

on future events that might never come to pass. SSWG v. Pompeo, 2020 WL 2561780, at *7.

Second, the Court ruled that the letters of concern were not final agency action, and, therefore,

plaintiff had failed to state a claim under the APA. Id. at *6–7.

                                          III.   ANALYSIS

       A.      Fed. R. Civ. P. 12(b)(1)

               1.      Standard of Review

       A motion to dismiss under Rule 12(b)(1) can dispute the legal sufficiency of the

complaint’s allegations, and as Defendants’ motion does here, it can also “challenge[] the factual

existence of subject matter jurisdiction.” Cartwright v. Garner, 751 F.3d 752, 759 (6th Cir.

2014). One component of subject matter jurisdiction is ripeness. See Norton v. Ashcroft, 298

F.3d 547, 554 (6th Cir. 2002). The ripeness doctrine ensures that courts decide only existing,

substantial controversies, not hypothetical questions or possibilities. See Sch. Dist. of City of


                                                  6
Case 1:20-cv-01225-JDB-jay Document 25 Filed 06/15/21 Page 7 of 16                        PageID 183




Pontiac v. Sec'y of U.S. Dep't of Educ., 584 F.3d 253, 263 (6th Cir. 2009). If the claims are not

“ripe for judicial review,” federal courts lack subject matter jurisdiction, resulting in dismissal of

the complaint. See Norton, 298 F.3d at 554.

       To determine ripeness, courts consider three factors: “(1) the likelihood that the harm

alleged will ever come to pass; (2) whether the factual record is sufficiently developed to allow

for adjudication; and, (3) hardship to the parties if judicial review is denied.” Id. The first factor

is considered the most important. See SSWG v. Pompeo, 2020 WL 2561780, at *7 (citing United

Steelworkers of Am., Local 2116 v. Cyclops Corp., 860 F.2d 189, 194 (6th Cir. 1988)). As such,

“a claim is not ripe for adjudication if it rests upon contingent future events that may not occur as

anticipated, or indeed may not occur at all.” Texas v. United States, 523 U.S. 296, 300 (1998)

(quoting Thomas v. Union Carbide Agricultural Products Co., 473 U.S. 568, 580–581 (1985)).

The purpose of this requirement is to avoid “inappropriately interfer[ing] with further

administrative action” and to ensure the courts may “benefit from further factual development of

the issues presented.” Ohio Forestry Ass'n, Inc. v. Sierra Club, 523 U.S. 726, 733 (1998).

       Finally, where a motion to dismiss makes such a factual attack on subject matter

jurisdiction, “a court has broad discretion with respect to what evidence to consider in deciding

whether subject matter jurisdiction exists.” Cartwright, 751 F.3d at 759. This discretion includes

the ability to consider “evidence outside of the pleadings.” Id.

               2.      Application

       Defendants aver that ACEO’s claims hinge on future events that have not occurred or

may never occur. (D.E. 9 at PageID 84–85.) Specifically, Defendants assert that Plaintiff’s

sponsors have the opportunity to work with the Department of State if they have difficulty

implementing the OPA’s recommendations set forth in the letters. (D.E. 9 at Page ID 85.) This


                                                   7
Case 1:20-cv-01225-JDB-jay Document 25 Filed 06/15/21 Page 8 of 16                       PageID 184




option might eliminate the need for at least some of the site visits to which Plaintiff objects.

(D.E. 9 at Page ID 85.)

       Defendants also claim that any potential harm to Plaintiff would only occur through

sanctions, which have not even been levied. (D.E. 9 at Page ID 85.) Such penalties would only

arise after a referral by the OPA, an independent inquiry by the Compliance Office, and notice

with an opportunity for Plaintiff to be heard. (D.E. 9 at Page ID 85.) Defendants note that ACEO

does not even allege that a referral has occurred. (D.E. 9 at Page ID 85.)

       ACEO’s argument depends on its insistence that the letters of concern constitute two

“lesser sanctions,” as defined in 22 C.F.R. § 62.50(b)(1), and are thus final agency action,

making its claims ripe for review. (D.E. 13 at PageID 112–13.) More specifically, Plaintiff

contends that the letters constitute a “written reprimand,” defined by regulation as “a warning

that repeated or persistent violations of the regulations may result in suspension or revocation of

the sponsor’s [EVP] designation, or other sanctions . . . .” 22 C.F.R. § 62.50(b)(1)(i). According

to Plaintiff, the OPA’s letters constitute “an explicit warning that the sponsor risks suspension or

revocation of its designation,” and therefore, they are letters of reprimand. (D.E. 13 at PageID

112.) ACEO also contends that the letters implement a “corrective action plan,” which is another

measure that may function as a “lesser sanction.” (D.E. 13 at PageID 112.)

       The Court disagrees that the missives constitute a written reprimand. The letters do not

warn that the sponsors might be suspended or have their sponsor designation revoked. (See D.E.

9 at PageID 95–96.) In fact, they do not caution that any sanctions might result. (See D.E. 9 at

PageID 95–96.) Such a notification is necessary to satisfy the regulatory definition of a written

reprimand. See 22 C.F.R. § 62.50(b)(1)(i).




                                                  8
Case 1:20-cv-01225-JDB-jay Document 25 Filed 06/15/21 Page 9 of 16                       PageID 185




       ACEO’s claim that the letters implement a corrective action plan is also incorrect. Before

the Department of State imposes such a lesser sanction, it advises the sponsor in writing of its

intent to sanction and gives the sponsor an opportunity to respond. Id. § 62.50(b)(2). Plaintiff has

not submitted any evidence that the Department of State has notified ACEO of its intent to

require Plaintiff put into effect such a plan. Accordingly, the Court finds that the letters of

concern are not an attempt by the Department of State to implement a corrective action plan.

       Additionally, as recognized by this Court in SSWG v. Pompeo, Plaintiff's sponsors have

the opportunity to work with the Department of State if they have difficulty implementing the

OPA's recommendations. See SSWG v. Pompeo, 2020 WL 2561780, at *7. Moreover, the OPA

may decide not to refer the issues outlined in the letters to the Compliance Office independent of

whether Plaintiff's sponsors implement OPA’s recommendations. See id. Further, any injury to

Plaintiff's interests would occur through sanctions, which would follow an independent inquiry

by the Compliance Office and a process that provides notice and an opportunity for the sponsor

to be heard. See 22 C.F.R. § 62.50. None of these predicates have occurred. Therefore, Plaintiff's

claims are not ripe for judicial review as there is not an existing, substantial controversy but only

hypothetical possibilities. See Déjà vu of Nashville, Inc. v. Met. Gov’t of Nashville, 274 F.3d 377,

399 (6th Cir. 2001).

       For these reasons, the Court finds that Plaintiff’s claims should be dismissed under Fed.

R. Civ. P. 12(b)(1). Even with the Court’s conclusion that Plaintiff’s assertions are deficient

under Fed. R. Civ. P. 12(b)(1), it will proceed to analyze and make findings on Defendants’

alternative position that the case should be dismissed under Fed. R. Civ. P. 12(b)(6).

       B.      Fed. R. Civ. P. 12(b)(6)

               1.      Standard of Review


                                                  9
Case 1:20-cv-01225-JDB-jay Document 25 Filed 06/15/21 Page 10 of 16                         PageID 186




          To survive a Rule 12(b)(6) motion to dismiss, a complaint must “state a claim to relief

 that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This means that the

 complaint must contain factual allegations that, taken as true, “raise a right to relief above the

 speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). This burden is not

 satisfied if the allegations are simply “consistent with” or show a “sheer possibility” of liability.

 Iqbal, 556 U.S. at 678. When determining whether the plausibility threshold has been surpassed,

 courts need not accept as true allegations in the complaint that are actually mere legal

 conclusions. Id.

          A court’s review of a Rule 12(b)(6) motion is typically limited to the allegations in the

 complaint, however, a court may also consider matters of public record, items in the record of

 the case, and any exhibits attached to the complaint. Rondigo, L.L.C. v. Twp. of Richmond, 641

 F.3d 673, 681 (6th Cir. 2011); Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001).

                 2.      Application

                         a)      Count I

          Count I of the complaint alleges that the Defendants took arbitrary and capricious action

 in violation of the APA. (D.E. 1 at PageID 11–12.) Judicial review is available under the APA

 only with respect to “final agency action for which there is no other adequate remedy in a court.”

 5 U.S.C. § 704. Accordingly, a plaintiff fails to state a claim unless it can show that its “injury

 stems from a final agency action.” Jama v. Dep’t of Homeland Sec., 760 F.3d 490, 495 (6th Cir.

 2014).

          A two-element test must be satisfied to show that an agency action is final. “First, the

 action must mark the consummation of the agency’s decision[-]making process—it must not be

 of a merely tentative or interlocutory nature. And second, the action must be one by which rights

                                                   10
Case 1:20-cv-01225-JDB-jay Document 25 Filed 06/15/21 Page 11 of 16                     PageID 187




 or obligations have been determined, or from which legal consequences will flow.” Parsons v.

 U.S. Dep't of Justice, 878 F.3d 162, 167 (6th Cir. 2017) (quoting U.S. Army Corps of Eng'rs v.

 Hawkes Co., 136 S. Ct. 1807, 1813 (2016)). The tentativeness of an agency action may be shown

 both by its own terms and by later clarifying agency statements. See Air Brake Sys., Inc. v.

 Mineta, 357 F.3d 632, 638–39, 646 (6th Cir. 2004).

        Here, the Court finds that the letters of concern are not the consummation of the

 Department of State's decision-making process. This is shown by subsequent statements by the

 Department of State, the regulatory context, and the letters. See SSWG v. Pompeo, 2020 WL

 2561780, at *6–7. The letters are clear that failure to adhere to the stated recommendations

 would only result in the OPA making recommendations to the Compliance Office which then

 might initiate an independent review. (D.E. 9 at PageID 96.) The outcome of any such

 investigation would not be controlled by these communications. See 10 Foreign Affairs Manual §

 252.4 (stating that the Compliance Office “[m]aintains sole authority to recommend appropriate

 sanctions”); see also SSWG v. Pompeo, 2020 WL 2561780, at *6 (concluding that the letters of

 concern would not control the Compliance Office’s investigation). The OPA initially receives

 the complaint and attempts to remedy any deficiencies before involving the Compliance Office.

 (D.E. 9 at PageID 95–96.) The OPA has clarified that it seeks to work with sponsors that have

 difficulty carrying out the recommendations. (D.E. 9 at PageID 99.) For these reasons, the Court

 finds that the agency action challenged in this proceeding is not “final” under the APA.

        Additionally, no legal consequences flow from the letters of concern. They only warn

 that further investigations may be required if non-compliance continues. (D.E. 9 at PageID 95–

 96.) The fact that the OPA may make a referral to the Compliance Office based on the matters

 described in the letters or that the Compliance Office could be influenced by the OPA's views



                                                 11
Case 1:20-cv-01225-JDB-jay Document 25 Filed 06/15/21 Page 12 of 16                       PageID 188




 does not show that legal consequences flow from them. See Parsons, 878 F.3d at 168; Jama, 760

 F.3d at 496. This is true even when an agency could rely on a document like the letters in taking

 later action. See Parsons, 878 F.3d at 168. Moreover, the Court in SSWG v. Pompeo faced the

 same legal issue and reached the identical conclusion. SSWG v. Pompeo, 2020 WL 2561780, at

 *7. Accordingly, the Court finds that no legal consequences flow from the letters of concern.

        Without citing to any case law, Plaintiff also avers that “although there is the threat of

 future adverse effects, the [letters of concern], though not as severe as suspension or revocation

 of designation, impose[] an obligation on the recipients to act.” (D.E. 13 at PageID 115.) And,

 according to Plaintiff, this “may” make the letters a final agency action. (D.E. 13 at PageID 115.)

 Once again, the Court disagrees as it finds that the Department of State’s effort is not final

 because the negative effect of that undertaking may or may not occur depending on future

 administrative conduct. Parsons, 878 F.3d at 168; Jama, 760 F.3d at 496.

                        b)      Count II

        In Count II, ACEO avers that the letters impose sanctions and threaten damage to its

 reputation and business goodwill. (D.E. 13 at PageID 116.) Plaintiff also insists that the

 moratorium on the designation of new intern and training sponsors, as well as a restriction on the

 program expansion of existing sponsors, deprives Plaintiff’s members of the ability to expand

 their businesses. (D.E. 13 at PageID 116.) According to Plaintiff, this act is in violation of the

 Fifth Amendment’s prohibition of the federal government depriving individuals of rights without

 due process of law. (D.E. 13 at PageID 116.)

        “To establish a violation of substantive due process, a plaintiff must first establish the

 existence of a constitutionally-protected property or liberty interest.” Johnson v. Morales, 946

 F.3d 911, 932 (6th Cir. 2020) (quoting Silver v. Franklin Twp., Bd. of Zoning Appeals, 966 F.2d

                                                  12
Case 1:20-cv-01225-JDB-jay Document 25 Filed 06/15/21 Page 13 of 16                         PageID 189




 1031, 1036 (6th Cir. 1992)). “[T]he property interest in a person's means of livelihood is one of

 the most significant that an individual can possess.” United Pet Supply, Inc. v. City of

 Chattanooga, 768 F.3d 464, 486 (6th Cir. 2014) (quoting Ramsey v. Bd. Of Educ. of Whitley

 Cnty., 844 F.2d 1268, 1273 (6th Cir. 1988)). Additionally, “a protected liberty interest may be

 implicated by certain injuries to a person's reputation or good name which threaten to restrain the

 individual's freedom to pursue business or employment opportunities.” Med Corp. v. City of

 Lima, 296 F.3d 404, 413 (6th Cir. 2002) (citing Wisconsin v. Constantineau, 400 U.S. 433, 437

 (1971)). In the Sixth Circuit, a plaintiff must satisfy five elements to establish a deprivation of

 this type of interest:

         First, the allegedly stigmatizing statements must be made in connection with “the
         loss of a governmental right, benefit, or entitlement.” There is no constitutional
         liberty interest in one's reputation standing alone. Second, a plaintiff alleging an
         injury to a liberty interest must show that the defendant made defamatory
         statements that would foreclose his freedom to take advantage of other
         employment opportunities. Third, “the stigmatizing statements or charges must be
         made public.” “Fourth, the plaintiff must claim that the charges made against him
         were false.” And “[l]astly, the public dissemination must have been voluntary.”

 Id. at 414 (internal citations omitted). The same elements apply to a claim based on injury to

 business goodwill. See id. at 416.

         ACEO does not satisfy some of the essential elements of a due process claim based upon

 injury to its reputation. The second requirement—that defendant made defamatory statements—

 has been interpreted by the Sixth Circuit as necessitating plaintiffs to prove that the statements

 foreclosed their freedom to take advantage of other business opportunities. See id. at 414. It is

 not enough for a statement to “merely make[] a plaintiff less attractive.” Id. (quoting Ludwig v.

 Bd. of Trustees of Ferris State Univ., 123 F.3d 404, 410 (6th Cir. 1997)). Thus, comments about

 “improper or inadequate performance, incompetence, neglect of duty or malfeasance” do not




                                                  13
Case 1:20-cv-01225-JDB-jay Document 25 Filed 06/15/21 Page 14 of 16                        PageID 190




 suffice. Ludwig, 123 F.3d at 410. Instead, “[a] moral stigma such as immorality or dishonesty is

 required.” Id.

        ACEO avers that the claims that the sponsors’ host organizations used the program as a

 staffing tool for unskilled labor has permanently damaged the reputations of those sponsors.

 (D.E. 13 at PageID 117.) The Court disagrees. At worst, the Department of State’s statements

 merely makes the sponsors less attractive. Such allegations do not rise to a level of attaching a

 stigma of immorality or dishonesty.

        For example, in Meyers v. Vill. of Oxford, the Sixth Circuit found that the plaintiffs, who

 were reserve police officers for the local police department, sufficiently alleged statements made

 by defendants were stigmatizing as the statements “accused [the plaintiffs] of illegally

 impersonating police officers.” 739 F. App'x 336, 342 (6th Cir. 2018). Such accusations clearly

 attached a taint of immorality and dishonesty that would prevent the plaintiffs from working. Id.

 at 341–42. Similarly, in Mertik v. Blalock, the Sixth held that the plaintiff, a professional figure

 skating instructor who worked at skating rinks frequented by children, had presented sufficient

 facts when she “alleged loss of employment opportunities resulting from the stigmatizing effect

 of being branded a child abuser” by one of the defendants. 983 F.2d 1353, 1364 (6th Cir. 1993).

 Here, Plaintiff’s claims fall short of these examples and fail to satisfy the burden of the second

 element.

        The third hurdle—the statements must be made public—is also not cleared. ACEO fails

 to establish that the Defendants have publicly discussed the issues raised in the letters of concern

 or transmitted them to anyone other than the particular addressees. Instead, Plaintiff has claimed

 that although the Department of State does not currently have a list of sanctioned sponsors on its

 website, it could one day put that list on its website. (D.E. 13 at PageID 10–11.) This is not



                                                  14
Case 1:20-cv-01225-JDB-jay Document 25 Filed 06/15/21 Page 15 of 16                        PageID 191




 enough. The threat of future publication does not satisfy this requirement nor does such

 speculation satisfy federal pleading standards. Twombly, 550 U.S. at 555 (“Factual allegations

 must be enough to raise a right to relief above the speculative level.”).

         Moreover, although the issues raised in the Department of State’s letters have been

 disclosed in this lawsuit, the Sixth Circuit has ruled that if a disclosure is made in the process of

 judicial proceedings, that revelation does not satisfy the publication element. Med Corp., 296

 F.3d at 415 n.2 (holding that “[t]he fact that the [defendant’s] allegations might be disclosed as a

 result of the instant legal proceedings is insufficient to satisfy the disclosure requirement”).

 Therefore, it is clear that Plaintiff fails to satisfy this required element.

         Next, ACEO insists that its members have a protectable property interest in their retention

 as EVP sponsors. (See D.E. 1 at PageID 13; D.E. 13 at PageID 116–117.) The Sixth Circuit has

 determined that a party “cannot possess a property interest in the receipt of a benefit when the

 [government’s] decision to award or withhold the benefit is wholly discretionary.” Med Corp., 296

 F.3d at 409 (citing Richardson v. Twp. of Brady, 218 F.3d 508, 517 (6th Cir. 2000)). Here, the

 EVP regulations reserve significant discretion in the Department of State in selecting and retaining

 program sponsors. See 22 C.F.R. § 62.12(d) (“[The Department of State] has the sole discretion to

 determine the number of Forms DS-2019 to be issued to a sponsor.”); id. § 62.6(a) (explaining that

 Department of State “may, in its sole discretion,” decline to designate entities as program sponsors,

 even if they “meet[] all statutory and regulatory requirements”). Therefore, the Due Process Clause

 does not protect Plaintiff’s “unilateral expectation” of its members’ property interest in their

 retention as EVP sponsors. See Med Corp., 296 F.3d at 409–10.

         Finally, ACEO appears to allege that it has a property interest in the application of proper

 procedures. (See D.E. 1 at PageID 13.) More specifically, it avers that the Department of State



                                                    15
Case 1:20-cv-01225-JDB-jay Document 25 Filed 06/15/21 Page 16 of 16                    PageID 192




 did not follow its own rules and regulations in sending the letters of concern because they were

 issued in violation of the APA’s notice-and comment requirement. (D.E. 1 at PageID 13.)

 According to Plaintiff, this misstep violated the Due Process Clause. (D.E. 1 at PageID 13.)

        The Supreme Court has rejected similar arguments, stating that the “categories of

 substance and procedure are distinct” and that “[w]ere the rule otherwise, the [Due Process]

 Clause would be reduced to a mere tautology.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S.

 532, 541 (1985). When considering these arguments, the Supreme Court has stated that although

 the Due Process Clause protects substantive rights, those rights “cannot be defined by the

 procedures provided for its deprivation.” Id.

        Here, the Court concludes that Plaintiff’s position fails on the same basis. ACEO cannot

 be deprived of property in violation of the Due Process Clause simply because of a procedural

 issue within the Department of State.

                                      IV.        CONCLUSION

        Based on the foregoing, the Defendants’ motion to dismiss (D.E. 9) is GRANTED and

 Plaintiff’s claims are therefore DISMISSED. Moreover, given the Court’s ruling, Plaintiff’s

 appeal of Magistrate Judge Jon A. York’s order assigning this case to the administrative track

 (D.E. 22) is rendered MOOT.

        IT IS SO ORDERED this 15th day of June 2021.

                                                       s/ J. DANIEL BREEN

                                                       UNITED STATES DISTRICT JUDGE




                                                  16
